Citation Nr: 1134337	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold injury, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for residuals of a cold injury, right foot.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on June 27, 2011.  A copy of the hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that none of the Veteran's service treatment records from his period of active duty have been associated with the claims folder.  Although the RO issued a formal finding on the unavailability of the Veteran's service treatment records in March 2007, it has made little effort to assist the Veteran in reconstructing his file.  Specifically, the Veteran was not asked to provide NA Forms 13055 and 13075, which are used to reconstruct missing service treatment records and personnel files.  

A partial set of records from the Veteran's service with the Alabama Air National Guard has been received.  In October 2006, the Alabama National Guard advised the RO that it had retired the Veteran's remaining records to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  A request was made to the NPRC in October 2006; however, the request stated that the NRPC check only for the misfiling of the Veteran's active duty service records, and did not direct that any searches be undertaken for the remaining records of the Veteran's service with the Alabama Air National Guard.  Upon remand, additional measures should be taken in an attempt to reconstruct the Veteran's service records and to assist in the development of his claim.  

The Veteran has indicated that he suffered a cold injury while serving in Germany during the winter of 1978-1979.  According to the Veteran, he was treated for his injury at a clinic in Baumholder, Germany, and later at Maxwell Air Force Base.  An effort should be made to retrieve records of the Veteran's reported treatment in Germany and at Maxwell Air Force Base for residuals of a cold injury.  

The Veteran has submitted a June 2011 clinical record from Dr. Kwong at Foot Specialists of Birmingham, P.C., indicating that he was treating the Veteran for a right foot disability and that the Veteran had advised him of a cold injury during his period of active service.  The Veteran was advised to follow up at a clinic at a later date; however, no additional records from Dr. Kwong have been received.   Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, all outstanding records from the Montgomery, Alabama, VA Medical Center since June 2009 should be requested upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Montgomery VA Medical Center dated from June 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any necessary authorization from the Veteran, contact Foot Specialists of Birmingham, P.C., and request that all records of the Veteran's treatment for a right foot disability be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained.

3.  Request  records of the Veteran's service with the Alabama Air National Guard from 1979 to 1998 from the NPRC and any other appropriate source.  Any records obtained should be associated with the claims folder.  If such records are unavailable, a negative reply must be obtained.

4.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active duty military service from November 1975 to November 1979, and should discuss his in-service cold injury.  He should include his full company designation, the name and location of any facility in which he was treated, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the NPRC and/or the U.S. Army Joint Services Records Research Center so that a search of alternative sources can be undertaken.  Specific requests should be made for morning reports and other alternative records showing a cold injury in Germany.  If the Veteran is able to identify the facility in Germany at which he was treated, a request should also be made of that facility for any records of his treatment.

5.  Contact the clinic at Maxwell Air Force Base and request that they provide any outstanding records of the Veteran's treatment at that facility.  If such records are unavailable, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

6.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


